Citation Nr: 0610131	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-03 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  A December 1999 rating decision 
granted the veteran an increased evaluation, from 10 percent 
to 30 percent disabling, for generalized anxiety disorder.  A 
January 2003 rating decision re-characterized the veteran's 
diagnosis from generalized anxiety disorder to major 
depressive disorder and increased his evaluation to 50 
percent disabling.

In January 2006, the appellant was afforded a video 
conference hearing before Veterans Law Judge C. W. Symanski, 
who is the Veterans Law Judge rendering the determination in 
this claim for an increased rating.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is mainly manifested 
by mood problems that are often linked to the severity of his 
back pain.  

2.  The psychiatric disorder is not manifested by such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for psychiatric disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130 Diagnostic Code 9434 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Major Depressive Disorder

The veteran asserts that an increased evaluation is warranted 
for major depressive disorder, currently evaluated as 50 
percent disabling.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran's psychiatric disorder is  rated as 50 percent 
disabling under 38 C.F.R. § 4.130 DC 9434 (2005).  Under DC 
9434.  A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The next higher evaluation of 70 percent is warranted where 
the disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is described as some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

The record contains numerous VA psychiatry outpatient 
treatment notes that showed the veteran was diagnosed with 
major depressive disorder and general anxiety disorder.  The 
findings in the great majority of those progress notes were 
very similar to the findings in the progress notes and 
examination reports discussed below.

A February 2003 VA progress note showed that, on mental 
status examination, the veteran's speech and language were 
appropriate, that his mood was "still down," that his 
affect was dysphoric and restricted, and that his thought 
process was slightly circumstantial at times.  There were no 
suicidal or homicidal ideations, nor were there any 
delusions.  The veteran was "dominated by feelings of 
medical and financial conditions" and a loss of control.  
His cognition was intact, insight was limited, and judgment 
was limited.  The veteran was able to appreciate right from 
wrong and anticipate consequences of his actions.

VA progress notes dated in October 2003, November 2004, and 
February 2005 showed that examiners gave the veteran GAF 
scores of 50, 60, and 60, respectively.

A VA Mental Disorders examination report dated in February 
2005 showed that, on mental status examination, the veteran 
made good eye contact.  His speech was of average rate, 
volume and tone.  The veteran's mood was euthymic.  His 
affect was of average range in intensity; he was not labile 
and his thought content was appropriate.  He was alert and 
oriented times 4.  The veteran's intellectual functioning was 
average and his thought processes were coherent, logical and 
goal directed.  There was no flight of ideas or looseness of 
association.  The veteran denied hallucinations, delusions, 
or illusions.  He denied any suicidal or homicidal ideation, 
intent, or plan.  The veteran's insight and judgment were 
good.  At that time the veteran reported that his mood was 
stable and his anxiety had dissipated in response to 
medication and close psychiatric follow-up.  The veteran only 
related mood problems as they related to the severity of his 
back pain.  Other than that he reported that he had good 
social function; that he got around the house and did his 
activities of daily living even though he was physically 
disabled.  The veteran denied any significant cognitive or 
psychotic symptoms.  He denied all substance, alcohol, and 
tobacco use.  In terms of social and occupational 
dysfunction, the examiner believed that the veteran had 
moderate impairment secondary to his psychiatric illness but 
had remained stable for several years.  The veteran was 
employable from a psychiatric standpoint but was medically 
disabled.  The examiner diagnosed the veteran with major 
depressive disorder, moderate, recurrent, without psychotic 
features, and gave him a GAF score of 65.

An evaluation by Dr. Hoffman dated in June 2005 showed that 
the veteran moved slowly and showed very little animation 
when he spoke, often barely moving his lips.  His voice 
volume was low and he spoke timidly.  The veteran was 
articulate but very concrete.  His clothing was appropriately 
fastened but old.  Dr. Hoffman noted mild body odor.  
Hallucinations, delusions, or active suicidal ideation were 
not noted, reported, or observed.  The examiner gave the 
veteran a battery of personality and cognitive assessment 
tests.  He concluded that the veteran "continued to have 
enormous functional or emotional difficulties" and there was 
now data to indicate that the veteran could not sustain any 
type of attention or concentration.  The veteran's ability to 
interact and respond appropriately to the external 
environment was very limited.  At this juncture, the world 
was simply moving too fast for him.  It was the examiner's 
belief that such impairment was very significant, that it 
impacted every aspect of the veteran's life, and most 
particularly his judgment, mood, and ability to think through 
issues as a function of not having opportunity to absorb the 
"ingredients" in matters to be considered.  This was on top 
of "very significant" obsessional rumination and anxiety.  
The examiner believed it would be nearly impossible for the 
veteran to adapt to stresses that may come up during the 
course of his ordinary existence, and anticipated that the 
veteran's ability to sustain relationships was nil.  This 
impression came both from the history reported by the veteran 
and test results.

The veteran testified in his video conference hearing that he 
had one anxiety attack in the last year.

The Board finds that an evaluation in excess of 50 percent 
disabling is not warranted for the veteran's psychiatric 
disorder.  The Board acknowledges that the veteran has 
suffered from this disability for quite some time and that 
the level of severity has fluctuated over time.  In this 
instance the veteran's present level of disability is of the 
greatest importance.  See Francisco.  The most recent VA 
examination report showed that the veteran was given a GAF 
score of 65, that the veteran's affect was of average range 
and intensity, that his level of intellectual functioning was 
average, that his though processes were coherent, logical and 
goal directed, that there was no flight of ideas or looseness 
of association, that his insight and judgment were good, that 
there was no suicidal or homicidal ideation, and that there 
were no hallucinations.  These findings were fairly 
consistent with the findings reported on VA psychiatric 
treatment in 2003 and 2004.  

Dr. Hoffman's June 2005 examination report also noted that 
hallucinations, delusions, or active suicidal ideation were 
not noted, reported or observed.  Dr. Hoffman also believed 
that the veteran's impairment was very significant, that it 
impacted every aspect of the veteran's life, and most 
particularly his judgment, mood, and ability to think through 
issues as a function of not having opportunity to absorb the 
"ingredients" in matters to be considered.  This was on top 
of "very significant" obsessional rumination and anxiety.  
The Board notes, however, that the veteran testified that he 
had had only one anxiety attack within the last year.  
Because the evidence of record does not show such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; or inability to 
establish and maintain effective relationships the criteria 
for a 70 percent evaluation are not met and an evaluation in 
excess of 50 percent disabling must be denied.

Argument has been advanced to the effect that the report by 
Hoffman should be given greater weight than the VA reports; 
however, the VA reports were compiled over a period of a few 
years, rather than on the basis of a few evaluations.  
Moreover, the objective findings as reported by Dr. Hoffman 
do not reflect disability in excess of that contemplated by 
the current fifty percent rating.


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in September 2004.  The September 2004 letter 
satisfied element (1) by informing the veteran that evidence 
showing that his service-connected disability had increased 
in severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  It 
satisfied element (3) by informing the veteran and his 
representative that it is his responsibility to make sure 
that VA receives all requested records that are not in the 
possession of a federal department or agency.  These letters 
fully provided notice of elements (1), (2), and (3).  With 
respect to element (4), the Board notes that the RO's 
September 2004 letter contained a specific request that the 
appellant send VA  any evidence in his possession that he 
believed pertained to his claim.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
"[T]he timing-of-notice error was nonprejudicial in this 
case."  Mayfield, 19 Vet. App. at 128, (holding that section 
5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
the error did not affect the essential fairness of the 
adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded VA examinations.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 50 percent disabling for 
psychiatric disability is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


